Title: John Adams to William Jackson, 14 November 1781
From: Adams, John
To: Jackson, William


     
      Dr. Sir
      Amsterdam November 14. 1781
     
     Last night I had the Honour of your Favour of 26 of October and congratulate you on your Arrival at Bilbao and your agreable Prospect of a Passage to America. I thank you sir, for your kind Attention to my Son, and wish you to take him home with you. Mr. Guardoqui will be so good as to furnish Charles with Stores, and draw upon me.
     What can be done with the Continental Property I know not, unless Dr. Franklin will advance Money to charter Vessells to send them along to take their fate, at all hazards. We shall do the best We can, but it is a melancholly and affecting Dissappointment.—I presume, you will be saild, before this reaches Spain, or I should be more particular. I have the Honour to be, Sir, your most obedient humble servant,
     
      J. Adams
     
     
    